
	

113 HR 4803 : TSA Office of Inspection Accountability Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4803
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Transportation Security Administration to conform to existing Federal law and
			 regulations regarding criminal investigator positions, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the TSA Office of Inspection Accountability Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)Consistent with Federal law and regulations, for law enforcement officers to qualify for premium
			 pay as criminal investigators, the officers must, in general, spend on
			 average at least 50 percent of their time investigating, apprehending, or
			 detaining individuals suspected or convicted of offenses against the
			 criminal laws of the United States.
			(2)According to the Inspector General of the Department of Homeland Security (DHS IG), the
			 Transportation Security Administration (TSA) does not ensure that its
			 cadre of criminal investigators in the Office of Inspection are meeting
			 this requirement, even though they are considered law enforcement officers
			 under TSA policy and receive premium pay.
			(3)Instead, TSA criminal investigators in the Office of Inspection primarily monitor the results of
			 criminal investigations conducted by other agencies, investigate
			 administrative cases of TSA employee misconduct, and carry out
			 inspections, covert tests, and internal reviews, which the DHS IG asserts
			 could be performed by employees other than criminal investigators at a
			 lower cost.
			(4)The premium pay and other benefits afforded to TSA criminal investigators in the Office of
			 Inspection who are incorrectly classified as such will cost the taxpayer
			 as much as $17,000,000 over 5 years if TSA fails to make any changes to
			 the number of criminal investigators in the Office of Inspection,
			 according to the DHS IG.
			(5)This may be a conservative estimate, as it accounts for the cost of Law Enforcement Availability
			 Pay, but not the costs of law enforcement training, statutory early
			 retirement benefits, police vehicles, and weapons.
			3.DefinitionsIn this Act:
			(1)AdministrationThe term Administration means the Transportation Security Administration.
			(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security) of the Department of
			 Homeland Security.
			(3)Inspector generalThe term Inspector General means the Inspector General of the Department of Homeland Security.
			4.Inspector general review
			(a)ReviewNot later than 60 days after the date of the enactment of this Act, the Inspector General shall
			 analyze the data and methods that the Assistant Secretary uses to identify
			 employees of the Administration who meet the requirements of sections
			 8331(20), 8401(17), and 5545a of title 5, United States Code, and provide
			 the relevant findings to the Assistant Secretary, including a finding on
			 whether the data and methods are adequate and valid.
			(b)Prohibition on hiringIf the Inspector General finds that such data and methods are inadequate or invalid, the
			 Administration may not hire any new employee to work in the Office of
			 Inspection of the Administration until—
				(1)the Assistant Secretary makes a certification described in section 5 to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate; and
				(2)the Inspector General submits to such Committees a finding, not later than 30 days after the
			 Assistant Secretary makes such certification, that the Assistant Secretary
			 utilized adequate and valid data and methods to make such certification.
				5.TSA Office of Inspection Workforce Certification
			(a)Certification to congressThe Assistant Secretary shall, by not later than 90 days after the date the Inspector General
			 provides its findings to the Assistant Secretary under section 4(a),
			 document and certify in writing to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate that only those employees of the
			 Administration who meet the requirements of sections 8331(20), 8401(17),
			 and 5545a of title 5, United States Code, are classified as criminal
			 investigators and are receiving premium pay and other benefits associated
			 with such classification.
			(b)Employee reclassificationThe Assistant Secretary shall reclassify criminal investigator positions in the Office of
			 Inspection as noncriminal investigator positions or non-law enforcement
			 positions if the individuals in those positions do not, or are not
			 expected to, spend an average of at least 50 percent of their time
			 performing criminal investigative duties.
			(c)Projected cost savings
				(1)In generalThe Assistant Secretary shall estimate the total long-term cost savings to the Federal Government
			 resulting from the implementation of subsection (b), and provide such
			 estimate to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate by not later than 180 days after the date of enactment of
			 this Act.
				(2)ContentsSuch estimate shall identify savings associated with the positions reclassified under subsection
			 (b) and include, among other factors the Assistant Secretary considers
			 appropriate, savings from—
					(A)law enforcement training;
					(B)early retirement benefits;
					(C)law enforcement availability pay; and
					(D)weapons, vehicles, and communications devices.
					6.Investigation of Federal Air Marshal Service use of Federal firearms licenseNot later than 90 days after the date of the enactment of this Act, or as soon as practicable, the
			 Assistant Secretary shall submit to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate—
			(1)any materials in the possession or control of the Department of Homeland Security associated with
			 the Office of Inspection’s review of the use of a Federal firearms license
			 by Federal Air Marshal Service officials to obtain discounted or free
			 firearms for personal use; and
			(2)information on specific actions that will be taken to prevent Federal Air Marshal Service officials
			 from using a Federal firearms license, or exploiting, in any way, the
			 Service’s relationships with private vendors to obtain discounted or free
			 firearms for personal use.
			
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
